IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : NO. 916
                              :
APPOINTMENTS TO THE COMMITTEE : SUPREME COURT RULES DOCKET
ON RULES OF EVIDENCE          :
                              :


                                      ORDER

PER CURIAM
         AND NOW, this 8th day of August, 2022, the Honorable Wendy G. Rothstein,

Montgomery County, and Luke T. Weber, Esquire, Lancaster County, are hereby

appointed as members of the Committee on Rules of Evidence for a term of six years,

commencing October 1, 2022.